
	
		II
		110th CONGRESS
		1st Session
		S. 1431
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2007
			Mr. Brown (for himself
			 and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for a statewide early childhood education
		  professional development and career system, and for other
		  purposes.
	
	
		1.Grants
			 authorizedTitle II of the
			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at
			 the end the following:
			
				CEarly childhood education professional development
				and career system
					231.Short
				titleThis part may be cited
				as the Early Childhood Education
				Professional Development and Career System Grants
				Act.
					232.FindingsCongress makes the following
				findings:
						(1)According to 2005
				data from the Bureau of the Census, nearly 12,000,000 children under the age of
				5 are in some type of child care arrangement.
						(2)The knowledge and
				skills of individuals in early childhood education programs, including
				administrators, directors, teachers, and other staff, is a predictor of the
				ability to provide high quality experiences for children in such
				programs.
						(3)Early childhood
				professionals enter the early childhood education field through various paths.
				Some individuals have completed early childhood education professional
				preparation programs prior to working in an early childhood education
				program.
						(4)The delivery
				system of education, professional development, and training for early childhood
				educators has disparate standards and funding.
						(5)Funding for such
				education, professional development, and training is fragmented, sporadic, and
				insufficient.
						(6)Compensation
				(salaries and benefits) for early childhood education program personnel is
				woefully inadequate, and creates a crisis in the attraction and retention of
				high quality staff and directors.
						(7)To attract and
				retain qualified adults to work in early childhood programs, there must be
				viable career lattices that provide opportunities for continued professional
				development and increased compensation.
						233.PurposeIt is the purpose of this part—
						(1)to improve the
				quality of the early childhood education workforce by creating a statewide
				early childhood education professional development and career system linked to
				appropriate compensation for early childhood education program staff,
				directors, and administrators; and
						(2)to create—
							(A)a coherent system
				of core competencies, pathways to qualifications, credentials, degrees, quality
				assurances, access, and outreach for early childhood education program staff,
				directors, and administrators;
							(B)articulation
				agreements so that early childhood education professionals can have smooth
				transitions among degrees; and
							(C)compensation
				initiatives for individuals working in an early childhood education program
				that reflect the individuals' credentials, degrees and experience.
							234.Definition of
				early childhood education programIn this part, the term early childhood
				education program means—
						(1)a family child care program, center-based
				child care program, State prekindergarten program, school program, or other
				out-of-home early childhood development care program, that—
							(A)is licensed or regulated by the State;
				and
							(B)serves 2 or more unrelated children from
				birth until entry into kindergarten;
							(2)a Head Start Program carried out under the
				Head Start Act; or
						(3)an Early Head Start Program carried out
				under section 645A of the Head Start Act.
						235.Grants
				authorized
						(a)In
				generalThe Secretary is authorized to award grants to States in
				accordance with the provisions of this part to enable such States—
							(1)to establish a
				State Task Force described in section 236;
							(2)to support the
				activities of the State Task Force described in section 237; and
							(3)to pay the costs
				of the activities described in the statewide plan submitted pursuant to section
				238(b).
							(b)Competitive
				basisGrants under this part shall be awarded on a competitive
				basis.
						(c)DurationGrants
				under this part shall be awarded for a period of 5 years.
						(d)Equitable
				geographic distributionIn awarding grants under this part the
				Secretary shall take into consideration providing an equitable geographic
				distribution of the grants.
						236.Establishment
				of State Early Childhood Education Professional Development and Career System
				Task Force
						(a)In
				generalThe Governor of the
				State shall establish, or may designate an existing entity to serve as, the
				State Early Childhood Education Professional Development and Career System Task
				Force (hereafter in this part referred to as the State Task
				Force).
						(b)MembershipThe
				State Task Force shall include, to the maximum extent possible—
							(1)a representative
				of the State agency that administers the Child Care and Development Block
				Grant;
							(2)a representative
				of the State agency that regulates child care providers;
							(3)a representative
				of the State educational agency;
							(4)a representative
				of the State agency responsible for higher education;
							(5)a representative
				of the State entity that establishes requirements for teacher licensure,
				certification, or professional standards for early childhood educators;
							(6)the State
				Director of Head Start Collaboration;
							(7)a representative
				of an institution of higher education that awards an associate degree;
							(8)a representative
				of an institution of higher education that awards a baccalaureate or graduate
				degree;
							(9)1 or more
				providers of an early childhood education program who represent the diverse
				range of early childhood education program settings;
							(10)a representative
				of the State network of child care resource and referral agencies;
							(11)a representative
				of a State organization representing providers of early childhood education
				programs that provide—
								(A)professional
				development to staff in early childhood education programs; and
								(B)other
				assistance;
								(12)a representative
				of any statewide early childhood workforce scholarship or supplement
				initiative; and
							(13)a representative
				of any other entity the Governor of the State determines relevant to the
				activities of the State Task Force.
							237.State Task
				Force Activities
						(a)ActivitiesThe
				State Task Force shall—
							(1)coordinate and
				communicate regularly with, and provide recommendations for a statewide early
				childhood professional development and career system to, the State early
				learning council or similar State entity charged with creating a comprehensive
				system of early childhood education in the State;
							(2)develop a plan
				for a comprehensive statewide professional development and career system, for
				individuals working in early childhood education programs or for early
				childhood education providers, that includes—
								(A)methods of
				providing outreach to early childhood education program staff, directors, and
				administrators, including how outreach is made to non-English speaking
				providers, to enable the staff, directors, and administrators to be aware of
				the opportunities and resources available under the plan;
								(B)developing a
				unified data collection and dissemination system for early childhood education
				training, professional development, and higher education programs, and
				providing resources for paying the costs of enrollment and completion in such
				training, professional development, and programs;
								(3)conduct a
				periodic statewide survey concerning—
								(A)the demographics
				of individuals working in early childhood education programs in the State,
				including information disaggregated by—
									(i)race, gender, and
				ethnicity;
									(ii)compensation
				levels;
									(iii)type of early
				childhood education program setting;
									(iv)specialized
				knowledge of child development;
									(v)years of
				experience in an early childhood education program; and
									(vi)attainment
				of—
										(I)academic credit
				for coursework;
										(II)an academic
				degree;
										(III)a
				credential;
										(IV)licensure;
				or
										(V)certification in
				early childhood education; and
										(B)opportunities for
				and barriers to high quality professional development, training, and higher
				education degree programs, in early childhood development and learning;
								(4)develop a
				statewide professional development and career lattice providing for a variety
				of early childhood professional roles with varying professional qualifications
				and responsibilities for early childhood education personnel, including
				strategies to enhance the compensation (salaries and benefits) of such
				personnel, and provide resources for paying the costs of enrollment and
				completion in the training, professional development, and programs related to
				the career lattice;
							(5)assist 2- and
				4-year public and private institutions of higher education to develop
				articulation agreements and mechanisms, including transforming diverse
				training, professional development, and experience into academic credit;
							(6)provide for
				mentoring and coaching programs to support new teachers in and directors of
				early childhood education programs;
							(7)provide for
				career development advising with respect to the field of early childhood
				education, including informing an individual regarding—
								(A)entry into and
				continuing education requirements for professional roles in the field;
								(B)available
				financial assistance; and
								(C)professional
				development and career advancement in the field;
								(8)support programs
				of institutions of higher education that provide an associate, a baccalaureate,
				or a graduate degree in early childhood education in order to meet the
				standards a of national accrediting agency or association for such degree
				program; and
							(9)provide for a
				system of quality assurance with respect to the early childhood education
				professional development and career system, including standards or
				qualifications for individuals and entities who offer training and professional
				development in early childhood education.
							(b)Public
				hearingsThe State Task Force shall hold public hearings and
				provide an opportunity for public comment on the activities described in the
				statewide plan described in section 238(b).
						(c)Periodic
				reviewAfter submission to the Secretary of a statewide plan
				described in section 238(b), the State Task Force shall meet periodically to
				review implementation of the statewide plan and to recommend any changes to the
				statewide plan the State Task Force determines necessary.
						238.State
				application and statewide plan
						(a)In
				generalEach State desiring a
				grant under this part shall submit an application to the Secretary at such
				time, in such manner and accompanied by such information as the Secretary may
				reasonably require. Each such application shall include a description
				of—
							(1)the membership of the State Task
				Force;
							(2)the activities for which assistance will be
				used;
							(3)other Federal,
				State, local, and private resources that will be available to support the
				activities of the State Task Force described in section 237;
							(4)the availability
				within the State of training, teacher preparation, professional development,
				compensation initiatives, and career systems related to early childhood
				education; and
							(5)the resources
				available within the State for such training, teacher preparation, professional
				development, compensation initiatives, and career systems.
							(b)Contents of
				statewide planNot later than 1 year after receiving a grant
				under this part, a State shall submit a statewide plan to the Secretary that
				shall—
							(1)describe other
				Federal, State, local, and private resources that will be used in combination
				with a grant under this section to develop or expand the State’s early
				childhood education professional development and career system;
							(2)describe the ways
				in which the State will—
								(A)coordinate the
				various State and local activities that support the early childhood education
				professional development and career system; and
								(B)ensure that
				individuals working in early childhood education programs in the State reflect
				the diversity of children served by the programs;
								(3)describe the ways
				in which the State will use the funds received under this part and any other
				funds available to the State to carry out the activities described in section
				237; and
							(4)describe the ways
				the State Task Force will carry out the activities described in section
				237.
							239.Report and
				evaluation
						(a)State
				reportEach State receiving a grant under this part shall—
							(1)evaluate the
				activities assisted under this part to determine—
								(A)the effectiveness
				of the activities assisted under this part in achieving State goals;
								(B)the impact of a
				career lattice for individuals working in early childhood education
				programs;
								(C)the impact of the
				activities assisted under this part on licensing or regulating requirements for
				individuals in the field of early childhood development;
								(D)the impact of the
				activities assisted under this part and the impact of the statewide plan on the
				quality of education, professional development and training related to early
				childhood education programs that is offered in the State; and
								(E)the change in
				compensation and retention of individuals working in early childhood education
				programs within the State resulting from the activities assisted under this
				part; and
								(2)submit a report
				at the end of the grant period to the Secretary regarding the evaluation
				described in paragraph (1).
							(b)Secretary’s
				evaluationNot later than September 30, 2013, the Secretary, in
				consultation with the Secretary of Health and Human Services, shall prepare and
				submit to the Committee on Health, Education, Labor, and Pensions of the Senate
				and the Committee on Education and Labor of the House of Representatives an
				evaluation of the State reports submitted under subsection (a)(2).
						240.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2008 and each of the 4 succeeding fiscal
				years.
					.
		
